Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered March 29, 2014. The order, among other things, denied the motion of plaintiff for partial summary judgment against defendant Sharon Stern-Gerstman.
Now, upon reading and filing the stipulation of withdrawal signed by the attorneys for the parties on September 2, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, P.J., Smith, Lindley, Valentino and Whalen, JJ.